UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-6171



DREW HOWARD BRINSON,

                                            Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA,

                                              Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. David C. Norton, District Judge.
(CA-99-3973-6-18-AK)


Submitted:   April 27, 2000                   Decided:   May 3, 2000


Before NIEMEYER and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Drew Howard Brinson, Appellant Pro Se. Terry L. Wooten, OFFICE OF
THE UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Drew Howard Brinson appeals the district court’s order denying

his petition for writ of error coram nobis.           We have reviewed the

record and the district court’s opinion accepting the recommenda-

tion   of    the   magistrate   judge   and   find   no   reversible   error.

Accordingly, we affirm on the reasoning of the district court. See

Brinson v. United States, No. CA-99-3973-6-18-AK (D.S.C. Jan. 6,

2000).      We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                   AFFIRMED




                                        2